                       Case 2:17-cv-01727-JCC Document 47 Filed 09/06/19 Page 1 of 6



     1                                                                    The Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9        NICLAS FOSTER,as Personal Representative
10        of the Estate of MEIKE FOSTER,
                                                                  No. 17-cv-01727-JCC
11                                              Plaintiff,
                                                                 DEFENDANTS' REPLY IN SUPPORT
12                v.                                             OF MOTION TO EXCLUDE LATE
                                                                 DISCLOSED SUPPLEMENTAL
13        AMERICAN HONDA MOTOR COMPANY,                          REPORT/OPINIONS OF PLAINTIFF'S
          INC., a foreign corporation; HONDA MOTOR               RODENT EXPERT
14        COMPANY,LTD., a foreign corporation;
          HONDA NORTH AMERICA,INC., a foreign                    NOTE ON MOTION CALENDAR:
15
          corporation; HONDA OF CANADA
16        MANUFACTURING d/b/a HONDA OF                           FRIDAY,SEPTEMBER 6, 2019
          CANADA,INC., a foreign corporation;
17        HONDA R&D AMERICAS,INC., a foreign
          corporation,
18
                                            Defendants.
19

20
                                              I.     INTRODUCTION
21
                 Defendants' motion to exclude should be granted because(1) Dr. Buczkowski(the
22
          witness at issue) did not include any opinions about alleged rodent activity in "this particular
23
          vehicle" in his formal, signed, January 14, 2019 report (Ex. A to Russell Dec.);(2) plaintiff's
24

25       attorneys did not supplement Dr. Buczkowski's January 14, 2019 report at any time until June

26       26, 2019, the morning of their perpetuation of Dr. Buczkowski's trial testimony; and (3)

         DEFS' REPLY IN SUPPORT OF MOTION TO EXCLUDE LATE                     KELLER KOHRBACK L.L.P.
         DISCLOSED SUPPLEMENTAL REPORT/OPINIONS OF PL'S                          1201 Third Avenue, Suite 3200
         RODENT EXPERT                                                               Seattle, WA 98101-3052
                                                                                 T ELEPHONE: (206) 623-1900
         (17-cv-01727-JCC) - I                                                    F ACSIMILE: (206) 623-3384
                 Case 2:17-cv-01727-JCC Document 47 Filed 09/06/19 Page 2 of 6



 1    plaintiffs suggestion that Dr. Buczkowski's "this particular vehicle" opinions (on Ex. E to

 2    Russell Dec.) were not new opinions is demonstrably false.
 3
                                                    II.      ARGUMENT
 4
      A.       Dr. Buczkowski's January 14,2019 Report Does Not Include Any "This Particular
 5             Vehicle" Opinions.

 6             Dr. Buczkowski prepared a formal, signed report (as required by Fed.R.Civ.P. 26(a)(2))

 7    on January 14, 2019.1 See Ex. A to Russell Dec. On page 3 of his response to this Court,
 8
      plaintiff tries to argue that there was nothing new in the opinions/notes that Dr. Buczkowski
 9
      produced on June 26, 2019 (the morning of the perpetuation of his trial testimony) except "they
10
      reflect[ed] that the Indiana-based professor(1) had visited the fire scene in Kent the night prior
11

12    to his deposition;(2) had looked at photographs of evergreen needles found during an inspection

13    of the vehicle that occurred after his January 14, 2019, report; and (3) briefly looked at a number

14    of incidents documented by Honda where Honda noted the presence of rodent nesting."2
15    However, plaintiffs "nothing new" argument is demonstrably false. Even a cursory review of
16
      Dr. Buczkowski's January 14, 2019, signed, folinal report will confirm that Dr. Buczkowski's
17
      properly disclosed opinions were all about the design of the 2012 Honda CR-V. See Ex. A to
18
      Russell Dec. at p. 3 ("it is my opinion that the space above undercarriage paneling on a 2012
19

20    Honda CRV is an ideal rodent nesting habitat...."). Most importantly, nowhere is his January

21    14,2019 report did Dr. Buczkowski express any opinions about the presence or absence of

22    rodent nesting activity in Ms. Foster's vehicle. As a result, it should be undisputed that Dr.
23
      Buczkowski's "this particular vehicle" opinions(see #3 on Ex. E to Russell Dec.) were entirely
24

25

26      The report is dated January 14, 2018, but it was actually signed on January 14, 2012 and disclosed to the
        defendants on January 18, 2019.
      2 Plaintiff's Response at p. 3, lines 2-8.
      DEFS' REPLY IN SUPPORT OF MOTION TO EXCLUDE LATE                                KELLER ROHRBACK L.L.P.
      DISCLOSED SUPPLEMENTAL REPORT/OPINIONS OF PL'S                                      1 201 Third Avenue, Suite 3200
                                                                                              Seattle, WA 98101-3052
      RODENT EXPERT                                                                       T ELEPHONE: (208) 623-1900
                                                                                           F ACSIMILE: (206) 823-3384
     (17-cv-01727-JCC) - 2
                Case 2:17-cv-01727-JCC Document 47 Filed 09/06/19 Page 3 of 6



 1   new opinions of Dr. Buczkowski's and that they were not included in his January 14, 2019

2    report. Also, it should be undisputed that Dr. Buczkowski's "this particular vehicle" opinions
3
     were never disclosed to the defendants at any time before the morning of plaintiffs perpetuation
4
     of Dr. Buczkowski's trial testimony on June 26, 2019. That is why defendants filed this
5
     motion—not for some improper tactical reason. And, whether some or all of the facts underlying
6
     Dr. Buczkowski's entirely new "this particular vehicle" opinions were known to the defendants
7

8    before June 26,2019, is a complete red herring. Having information about certain facts is

9    completely different from learning—the day of the expert's trial testimony           that your

10   opponent's expert will be relying upon those facts to express entirely new expert opinions.
11
     B.      Plaintiff's Cited Cases Support Defendants' Motion.
12
             On page 8 of his response, plaintiff cites Holiday Resales, Inc. v. Hartford Casualty
13
     Insurance Company, 2008 WL 11343449(W.D. Wash. October 2, 2008) as a case in which an
14
     expert was permitted to supplement his/her report 30 days before trial. However, that opinion
15

16 (written by Judge Robart of this District) specifies that "kin filing a supplemental report, the

17    party may not submit a report 'significantly different from the original reports and, in affect [sic],

18    alter [] their theories."' Quoting Beller ex rel. Beller v. United States, 221 F.R.D. 689,695
19
     (D.N.M. 2003). Most importantly, Judge Robart held that Inlor may a supplemental report
20
     contain 'additional opinions or rationales or seek[] to 'strengthen' or 'deepen opinions expressed
21
      in the original expert report.'" Quoting Cook v. Rockwell Int 1 Corp., 2006 WL 3533049, at *87
22
             Dec. 7, 2006)(emphasis added). Given this legal standard, defendants' motion should
23 (D. Colo.

24    be granted because(1) plaintiff did not supplement Dr. Buczkowski's report at all—let alone at

25    least 30 days before plaintiff's perpetuation of his trial testimony;(2) that the rest of the trial in
26    this matter will happen in early November is irrelevant to the timing of plaintiffs attempted

      DEFS' REPLY IN SUPPORT OF MOTION TO EXCLUDE LATE                       KELLER ROHRBACK L.L.P.
      DISCLOSED SUPPLEMENTAL REPORT/OPINIONS OF PL'S                            1 201 Third Avenue, Suite 3200
                                                                                    Seattle, WA 98101-3052
      RODENT EXPERT                                                             TELEPHONE: (206) 623-1900
                                                                                 F ACSIMILE: (206) 623-3384
     (17-cv-01727-JCC) - 3
                Case 2:17-cv-01727-JCC Document 47 Filed 09/06/19 Page 4 of 6



1    supplementation of Dr. Buczkowski's trial opinions the morning of his trial testimony; and (3) it

2    should be undisputed that Dr. Buczkowski's "this particular vehicle" opinions were all
3
     "significantly different from [his] original report[]," which is improper—even if they had been
4
     served 30 days or more before Dr. Buczkowski's trial testimony.
5
             Plaintiff's final argument is that defendants have failed to demonstrate that they were
6
     prejudiced by plaintiff's disclosure of entirely new expert opinions the morning of that expert's
7

8    trial testimony. However, none of the cases cited by plaintiff in support of his prejudice

9    argument are at all analogous to the facts before this Court. In the Prager case (cited by plaintiff
10   on page 9 of his response), the Court denied defendant's motion because, in this plaintiff's
11
      words,"defendants were previously aware of[the] expert's opinion" at issue. And, in the Gillum
12
     case (also cited by plaintiff on page 9 of his response), the Court denied the motion because, in
13
     this plaintiff's words,"the expert was made available for a second deposition before [the]
14

15   discovery deadline, thus, any prejudice accruing to the defendant from an inadequate opportunity

16    to prepare for the first deposition was capable of being cured."3 It's critically important to

17    remember that, in this case, Dr. Buczkowski's entirely new "this particular vehicle" opinions
18
      were disclosed to the defendants, for the first time, approximately four hours before plaintiffs
19
      perpetuation of Dr. Buczkowski's trial testimony. Given those facts, the undersigned had no
20
      time to consult with a defense expert or to research or investigate the strength or weakness of Dr.
21
      Buczkowski's "this particular vehicle" opinions. Such significant prejudice is exactly the point
22

23    of Judge Robart's opinion in the Holiday Resales case cited above. Again, as Judge Robart held,

24    even a supplemental expert report that is filed/served more than 30 days before the expert's trial

25

26
       Plaintiffs Response at pp. 9-10.
     DEFS' REPLY IN SUPPORT OF MOTION TO EXCLUDE LATE                      KELLER ROHRBACK L.L.P.
     DISCLOSED SUPPLEMENTAL REPORT/OPINIONS OF PL'S                           1201 Third Avenue, Suite 3200
                                                                                  Seattle, WA 98101-3052
      RODENT EXPERT                                                           T ELEPHONE: (206) 623-1900
                                                                               F ACSIMILE: (206) 623-3384
     (17-cv-01727-JCC) - 4
               Case 2:17-cv-01727-JCC Document 47 Filed 09/06/19 Page 5 of 6



     testimony may not "contain 'additional opinions or rationales or seek[] to 'strengthen' or 'deepen

2    opinions expressed in the original expert report.'" Quoting Cook v. Rockwell Intl Corp., 2006
3
     WL 3533049, at *87(D. Colo. Dec. 7, 2006). Plaintiffs disclosure of completely new "this
4
     particular vehicle" opinions the morning of Dr. Buczkowski's trial testimony violates the letter
5
     and the spirit of Fed.R.Civ.P. 26(a)(3)(B) and (e)(2). Defendants' motion to exclude should be
6
     granted accordingly.
7

8            DATED this        day of September, 2019.

9                                                  KELLER RO_BRB-A-C_K--            7
                                                                                    .7
                                                                                     -

10

11                                                 By
                                                        David           WSBA #17289
12                                                                    k L.L.P.
                                                          01 ird Avenue, Suite 3200
13                                                      Seattle, WA 98101
                                                        Phone:(206)623-1900 / Fax:(206)623-3384
14                                                      Email: drussell@kellerrohrback.com

15                                                 Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25

26

     DEFS' REPLY IN SUPPORT OF MOTION TO EXCLUDE LATE                   KELLER ROHRBACK L.L.P.
     DISCLOSED SUPPLEMENTAL REPORT/OPINIONS OF PL'S                        1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
      RODENT EXPERT                                                        TELEPHONE: (206) 6231900
                                                                            F ACSIMILE: (206) 623-3364
     (I7-cv-01727-JCC) - 5
                 Case 2:17-cv-01727-JCC Document 47 Filed 09/06/19 Page 6 of 6



 1                                  CERTIFICATE OF SERVICE

2           The undersigned certifies under penalty of perjury under the laws of the State of
     Washington that on the below date, I caused to be served by CM/ECF or email, a true and correct
3    copy of this document to:
4
     Mr. Thomas J. Breen(WSBA #34574)
5    Mr. Peter O'Neil(WSBA #28198)
     Ms. Kristin Houser(WSBA #7286)
6    Schroeter Goldmark & Bender
     810 Third Avenue, Suite 500
7
     Seattle, WA 98104
8    Email• breen@sgb-law.com; peteroneil@sgb-law.com; houser@sgb-law.com;
     oneil@sgb-law.com
9

10            DATED at Seattle, Washington this     day of September, 2019.
11

12
                                                  Autumne Weingart
13

14

15   4839-4560-9891, V. 1

16

17

18

19

20

21

22

23

24

25

26

      DEFS' REPLY IN SUPPORT OF MOTION TO EXCLUDE LATE               KELLER ROHRBACK L.L.Y.
      DISCLOSED SUPPLEMENTAL REPORT/OPINIONS OF PL'S                     1201 Third Avenue, Suite 3200
                                                                             Seattle, WA 98101-3052
     RODENT EXPERT                                                       T ELEPHONE: (208) 623-1900
                                                                          F ACSIMILE: (206) 623-3384
     (17-cv-01727-JCC) - 6
